Citation Nr: 1502872	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-19 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Entitlement to a rating in excess of 30 percent from October 1, 2010 to November 15, 2011 for left knee post total revision procedure. 

2. Entitlement to a rating in excess of 60 percent from November 15, 2011 to January 30, 2012 and from April 1, 2013 forward for left knee post total revision procedure.

3. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A transcript from the Veteran's November 2014 video-hearing with the undersigned was reviewed.  The Veteran did not file a separate claim for increase; the events began with a claim for temporary total disability filed in October 2009.  The Veteran was granted a temporary 100 percent rating and then was afforded a routine follow-up examination.  Based on the examination, the RO issued the May 2011 decision continuing the 30 percent rating for the left knee after the temporary total disability period ended.  The Veteran appealed the continuation of a 30 percent rating.  For the periods listed above, the RO subsequently granted 60 percent disability for the left knee.  

The claim for TDIU is inferred with the claim for increased rating for the left knee disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision and REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has experienced chronic residuals consisting of severe painful motion and weakness in his knee after undergoing two left knee replacement procedures.


CONCLUSION OF LAW

The criteria for a 60 percent rating, but not higher, for the left knee have been met for all periods on appeal outside the dates which a temporary 100 percent disability evaluation has been assigned.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5055 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In October 2009, after his claim for a temporary total rating, the RO provided the Veteran with notice explaining how disability ratings and effective dates are determined.  The notice was provided prior to adjudication of the rating for his left knee and no additional notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's left knee in November 2010, November 2011, January 2012, and May 2013.  These examinations discussed his symptoms and addressed the pertinent rating criteria.  Thus, they are adequate to rate the left knee disability.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the November 2014 hearing, the undersigned identified the issue and sought evidence concerning the Veteran's left knee symptoms and treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran is competent, and the Board finds him credible, to report symptoms associate with his left knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Private treatment records show that the Veteran underwent a total knee revision surgery in August 2009 and again in February 2012.  As such, the periods following those surgeries fall under Diagnostic Code 5055 concerning residuals following prosthetic replacement of the knee joint.  See 38 C.F.R. § 4.71a, DC 5055.  

A knee replacement (prosthesis) will be assigned a 100 percent rating for one year following the implantation of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  Thereafter, a 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  Intermediate degrees of residual weakness, pain, or limitation of motion will be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  

For musculoskeletal disabilities with limitation of motion, VA should consider whether pain significantly limits functional ability during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Following review of the record, the Board concludes that the criteria for a 60 percent rating from October 1, 2010 to November 15, 2011 for left knee post total revision procedure have been met.  38 C.F.R. § 4.71a, DC 5055.

During a November 2010 VA examination, the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, and pain in the left knee.  He also reported flare-ups in symptoms with specific activities.  The examiner recorded his left knee range of motion from zero to 110 degrees.  His gait was noted as unsteady and abnormal and he required a cane for ambulation.  Private treatment from June 2011 notes left knee swelling, pain, stiffness, moderate effusion, and a limited ability to walk and move up and down stairs.  The private provider recorded left knee range of motion as zero to 110 degrees.  Private treatment from December 2010, February 2011, August 2011, and September 2011 recorded positive anterior drawer and valgus stress laxity in the left knee.  In a March 2012 letter, the Veteran's private doctor explained that he had problems with stability and pain after the 2009 knee replacement.  During the Board hearing, the Veteran reported experiencing pain and limited motion during this period.    

The Veteran has consistently reported pain, weakness, and increased difficulty with activities such as prolonged walking and using stairs.  The VA examiner in November 2010 recorded objective evidence of pain and weakness and described an abnormal, unsteady gait.  A cane was needed for walking.  Further, the evidence of laxity and stability problems and continuous pain from private records also supports a finding of chronic residuals after the knee revision procedure.  Moreover, it is likely that the findings on VA examination in November 2010 are to some degree understated as they do not account for any additional functional limitation during periods of flare-up.  For all of these reasons, a 60 percent rating is appropriate for the left knee from October 1, 2010 to November 15, 2011.  See  38 C.F.R. § 4.71a, DC 5055.

Except for the periods where he received temporary total disability, the Veteran could not receive a rating in excess of 60 percent for his left knee.  See 38 C.F.R. § 4.71a, DC 5055, 5256, 5261, 5262.  

After the temporary total rating, 60 percent is the maximum schedular rating allowed under Diagnostic Code 5055 for knee replacement.  38 C.F.R. § 4.71a.  However, Diagnostic Code 5055 suggests rating intermediate degrees of symptoms by analogy under 5256, 5261, and 5262.  Id.  Sixty percent is also the highest rating available under Diagnostic Code 5256 for ankylosis, so the Veteran could not receive a higher rating on that basis.  Id.  

Guidance from VA Chief Counsel suggests that separate ratings for limitation of knee flexion and knee extension would not violate the rule against pyramiding.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  In the November 2011 and January 2012 VA examinations, the Veteran's range of motion was measured as 0 to 55 degrees and 10 to 50 degrees with pain.  The May 2013 VA examiner recorded range of motion as 5 to 90 degrees.  Private treatment from September 2014 shows range of motion of 0 to 120 degrees.  During some examinations and the Board hearing, the Veteran reported flare-ups in pain brought on by excess use, which further limited his motion to a third of his normal motion.  Assuming the accuracy of the Veteran's estimates of limitation during flare-ups, a third of his most limited measurements would be 10-17 degrees.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260.  Extension limited to 10 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5261.  A 30 percent rating combined with a 10 percent rating yield a 37, rounded to 40 percent, in the Combined Ratings Table.  38 C.F.R. § 4.25.  Therefore, the Veteran could not receive a higher rating even assuming the most severe limitation of flexion and extension.  See 38 C.F.R. §§ 4.52, 4.71a.    

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's left knee disability are fully contemplated by the schedular rating criteria.  Specifically, the rating code provides special consideration for a knee replacement procedure and the subsequent effects.  The symptoms of pain, instability, increased symptoms with prolonged walking and stairs, and use of a cane and knee brace were all considered in awarding the maximum 60 percent schedular rating.  However, these symptoms are common and do not show an unusual disability picture.  Therefore, the rating schedule is adequate to evaluate his disability.  There are no symptoms that have not been rated in connection with a service-connected disability or attributed to a non-service connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  
   

ORDER

A 60 percent rating for residuals of a total left knee revision from October 1, 2010 to November 15, 2011 is granted.

Aside from the periods of temporary total disability, a rating in excess of 60 percent for residuals of a total knee revision is denied.


REMAND

As discussed, a claim for TDIU is inferred and included with the claim for an increased rating for the left knee disability.  See Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Moreover, in September 2014 he submitted a formal claim for TDIU.  The evidence shows that the Veteran is unemployed but not whether his unemployment is due to his service-connected disabilities.  The AOJ should complete all appropriate development and adjudicate the claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1. If not already completed, send the Veteran appropriate notice for his claim for TDIU and complete any appropriate development, including a VA examination if necessary.

2. Any adjudication of the claim for TDIU should consider the date of the claim the same as the date of the claim for an increased rating for the left knee.  If the benefit is denied, issue a supplemental statement of the case.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


